Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 6, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  146161




  DARRYL MCGORE,

                 Plaintiff-Appellant,

  v                                                                  SC: 146161
                                                                     CoA: 312208
  ROBERT SANDERS DEPUTY WARDEN,
  OFFICER DELTOUR and MS. MCDONALD,

             Defendants-Appellees.
  ___________________________________

               On order of the Chief Justice, plaintiff-appellant having failed to comply
  with the order of November 14, 2012, the Clerk of the Court is hereby directed to close
  this file.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 6, 2013                       _________________________________________
           jam                                                                  Clerk